234 Ind. 707 (1955)
128 N.E.2d 872
HAYES
v.
SCOTT COUNTY COURT, ETC.
No. 0-419.
Supreme Court of Indiana.
Filed September 21, 1955.
Harry G. Hayes, pro se.
PER CURIAM
This is an original action for a writ of mandamus to compel some kind of action by the Scott County Court in regard to petitioner's being sentenced by said court. The petition is written in a confused and unintelligible manner and it is impossible to tell from an examination of the petition just what relief petitioner desires in this mandamus proceedings.
The petition for the writ is further defective as the action is not brought in the name of the State of Indiana on relation of the party in interest. The action cannot be brought by a person in his individual or personal capacity, and upon authority of the cases Meek v. Baker (1951), 229 Ind. 543, 99 N.E.2d 426, and Casey v. Murray (1951), 229 Ind. 545, 99 N.E.2d 426, the petition for the writ must be denied.
The issuance of the writ of mandamus is denied.
NOTE.  Reported in 128 N.E.2d 872.